 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RACHEL RENEE THOMAS,                            Case No. 1:19-cv-00072-JDP
12                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S THIRD
                                                      MOTION FOR AN EXTENSION OF TIME
13            v.
                                                      ECF No. 17
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff’s third motion for extension of time, ECF No. 17, is granted. Plaintiff shall have
19   until close of business on October 25, 2019, to file an opening brief.
20          I do not anticipate granting further extensions. I also note that, while plaintiff
21   characterizes this as his second request for an extension, it is in fact his third. Compare id. at 1
22   (“This is Plaintiff’s second request for an extension of time.”) with ECF No. 15 at 1 (“This is
23   Plaintiff’s second request for an extension of time.”); see also ECF No. 11.
24

25

26
27

28
                                                         1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    October 18, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
